SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1435
CAF 13-02092
PRESENT: SCUDDER, P.J., CENTRA, CARNI, AND SCONIERS, JJ.


IN THE MATTER OF JAXSIN L.
----------------------------------------------
ONONDAGA COUNTY DEPARTMENT OF SOCIAL SERVICES,    MEMORANDUM AND ORDER
PETITIONER-RESPONDENT;

HEATHER L., RESPONDENT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (BRYCE THERRIEN OF
COUNSEL), FOR RESPONDENT-APPELLANT.

GORDON J. CUFFY, COUNTY ATTORNEY, SYRACUSE (POLLY E. JOHNSON OF
COUNSEL), FOR PETITIONER-RESPONDENT.

LISA M. FAHEY, ATTORNEY FOR THE CHILD, EAST SYRACUSE.


     Appeal from an order of the Family Court, Onondaga County
(Michael L. Hanuszczak, J.), entered November 4, 2013 in a proceeding
pursuant to Family Court Act article 10. The order, insofar as
appealed from, denied respondent visitation with the subject child.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

      Memorandum: As limited by her brief, respondent mother appeals
from an order that denied her visitation with the subject child.
Inasmuch as a subsequent order has been entered terminating the
mother’s parental rights, we dismiss this appeal as moot (see Matter
of Lateesha J., 252 AD2d 503, 503-504; see also Matter of Alexander M.
[Michael M.], 83 AD3d 1400, 1401, lv denied 17 NY3d 704). We conclude
that the exception to the mootness doctrine does not apply herein (see
Matter of Francis S. [Wendy H.], 67 AD3d 1442, 1442, lv denied 14 NY3d
702).




Entered:   January 2, 2015                       Frances E. Cafarell
                                                 Clerk of the Court